DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 09/21/2022 is acknowledged.
Claims 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Claim Interpretation
The limitations of claim 6 is being understood to mean that a basket will be lower than an operating level of liquid in the collection tank so as to be at least partly submerged in said liquid.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “latch system” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” in claim 10 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be understood to mean the trigger is provided on the handle, as seen in Fig.4 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US3067757A).
As to claim 1, Fox discloses a ware wash machine (Fig.1) comprising; a chamber for receiving wares (Fig.1 ref 30, including area of Figs.2-3 ref 70) for receiving wares, the chamber having a spray zone with an associated spray system (Fig.1 ref 34 and associated zone) for spraying liquid onto wares passing therethrough and a collection tank (Fig.1 ref 32, including Fig.3 ref 60) below the spray zone; and a strainer pan (see Figs.2-3 refs 45 & 62) located atop the collection tank (See Figs.2-3 also Col.3 line 72 to Col.4 line 10) and having a first opening (best seen Fig.2-3 & 7-8, portion where leftmost basket is placed) with a removable strainer (Figs.2-3 leftmost ref 65) and a second opening (best seen Fig.2-3 & 7-8, portion where middle basket is placed) with a removable cutlery basket (Fig.3 middle ref 65) mounted therein.
As to claim 2, Fox teaches the machine of claim 1, wherein the cutler basket and strainer basket are spaced apart (see Fig.3).
As to claim 4, Fox teaches the machine of claim 1, wherein the cutlery basket includes a removable cover (either of Fig.7 ref 75 or ref 72, see Col.4 lines 55-65), which is solid in nature. Assuming arguendo that ref 75 is not solid as in imperforate, then ref 72 which is a cover is believed to read on solid as it is a cover plate. It is noted that the claim does not require the term solid to mean imperforate or impermeable, merely just solid.
As to claim 5, Fox teaches the machine of claim 1, wherein the basket includes a plurality of openings capable of receiving cutlery of very small size (see Figs.3 & 6).
As to claim 6, Fox teaches the machine of claim 1, wherein at least 50% of a height of the cutlery basket is position below an operating liquid level of the collection tank (see Fig.3), and the cutlery basket includes a plurality of openings for allowing the liquid to flow into and out of the cutlery basket (Fig.6 ref 67).
As to claim 7, Fox teaches the machine of claim 1, wherein the cutlery basket has a bottom wall (best seen in Fig.8). Since the basket is removable for dumping (Col.4 lines 60-65), the wall portion is also moveable between a cutlery retention position (i.e. within the chamber and the basket upright) and a cutlery dropout position (i.e. basket removed and upside down).
As to claim 11, Fox teaches the machine of claim 1, wherein the strainer pan is configured to direct water flow toward the strainer bucket (see Fig.3 incline of ref 45 which guides water). Also, the limitation of directing water is intended use and one of ordinary skill in the art would reasonably expect that a physical element is capable of guiding water.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US3067757A) in view of Kim (US20040163690A1).
As to claim 3, Fox teaches the machine of claim 1, wherein the strainer bucket and the cutlery basket have sidewall with openings (Figs.3 & 6-7) and a removable plate (Fig.7 ref 75). Each of the bucket and basket have holes (see Figs.6-7), the bucket holes being sized to capture food debris, and the basket holes being sized to allow water to pass into and out of the basket. The average size of the cutlery basket holes is greater than the average size of the bucket holes due to the size of the holes present on their plate portions (see Fig.7 ref 76 & 77). Assuming arguendo that the average size of the openings must only consider the sidewall opening size, the following alternative rejection is provided. Fox does not explicitly disclose the cutlery basket openings being greater than the strainer openings, however Fox does disclose that different sized opening may be desirable (Col.4 line 66 to Col.5 line 2). Moreover, such a feature would have been obvious in light of the teachings of Kim.
Kim discloses an art related dishwasher (abstract, Fig.2), wherein a filtering unit may have different sized openings on their sidewalls (Fig.3) for progressive filtering of material [0022]. Thus, it is understood that providing different size openings on sidewalls of filters is also beneficial for filtering.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Fox to utilize sidewalls with different sized openings in order to progressively filter out material (Kim [0022]), as desired by Fox (Fox Col.4 line 66 to Col.5 line 2).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US3067757A) in view of Dingler (US5069360A) and Curran (US20050000554A1). 
As to claim 8, Fox teaches the machine of claim 7, but does not disclose a latching system which retain a bottom wall of the basket. However, latching systems for opening baskets and emptying their contents are well-known in the art, as evidenced by Dingler and Curran.
Dingler discloses an art related dishwasher (abstract, Fig.1), wherein a basket is known to move a releasable wall (Figs.2-3) in order allow access to the basket (Col.3 lines 5-7) via a latch system (Col.3 line 68 to Col.4 line 4). Allowing for a portion of the basket to open also allows a user to empty the contents of the basket quickly. Curran discloses an art related dishwasher (abstract, Fig.1), wherein bottom walls of baskets are also known to be openable [0041].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the basket of Fox to provide a latch system that allows for a bottom wall of the basket to be released in order to open the basket. A skilled artisan realizes that allowing a basket to would quickly empty the contents of the basket, as desired by Fox (Col.4 lines 60-65). Providing the bottom wall as the wall which is opens, would be an obvious rearrangement of parts that would provide substantially the same effect of emptying basket contents (MPEP 2144.04). A skilled artisan would find such modification to be obvious to try, with a reasonable expectation of success, especially when opening a bottom of a basket is known in the art by Curran.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US3067757A) in view of Dingler (US5069360A) and Curran (US20050000554A1) as applied to claim 8 above, and further in view of Naik (US20170112352A1).
As to claims 9-10 Modified Fox teaches the machine of claim 8, but does not disclose a latch trigger. However, the presence of a button located on a handle at a top portion of a basket is known in the art, as evidenced by Naik.
Naik discloses an art related dishwasher (abstract, Fig.1), wherein a latching system of a basket can utilize a push button (i.e. trigger) located on a handle (Figs.3-4 ref 88, i.e. proximate) in order to actuate the latching system [0031-0032]. Providing a button for activating a latching system is thus well understood to provide ease of operation to a user [0031].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the handle of Modified Fox to include a button on the handle in order to facilitate operation of the latching system (Naik [0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armellin (US20180242812A1) discloses a ware wash machine (Fig.1) comprising: a chamber (Fig.1 ref 5) with a spray zone and spray system (Fig.1 ref 7) for wares passing through (Fig.1 ref 100); a collection tank below the spray zone (Fig.1 ref 6); a strainer pan (Figs.5 & 8 ref 29) atop the collection tank with a first opening for a strainer bucket (Figs.5-6 ref 38) and a second opening with a removable basket (Figs.5 & 7 ref 30), capable of holding cutlery and reading on a cutlery basket. The baskets are spaced apart at least some amount (see Fig.4) with the bucket and basket having multiple sidewalls and openings of the bucket are smaller than openings of the basket (see Figs.6-7 & [0084 & 0086]). The holes pass water and block debris [0078 & 0091]; the size of the basket openings can receive cutlery of very small size (Fig.7); the basket is removable [0083], thereby making the bottom wall moveable and contents of the basket may be dumped out via being overturned (i.e. dropout position) or retained (i.e. upright position); and the strainer pan directs water flow toward the bucket (Fig.5). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cantrell (US20030041886A1) discloses that baskets should be partly submerged for optimal cleaning (Fig.3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rymoen (US4972955A) discloses a holder with multiple baskets having covers (Fig.4) and openable/closeable slots based on the cover being opened of closed (Figs.1-2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US20150208899A1) discloses a basket with insertable elements (Fig.4) capable of reading on a strainer pan with a strainer bucket and cutlery basket.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elsaesser (US2527178A) discloses a cutlery basket with openable walls (See all figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cao (CN107307828A) discloses a filtering assembly having baskets and strainer buckets (Fig.4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711